                Case 20-10166-JTD              Doc 284        Filed 02/26/20        Page 1 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:
                                                              Chapter 11
    LUCKY’S MARKET PARENT COMPANY,
    LLC, et al.,1                                             Case No. 20-10166 (JTD)

                     Debtors.                                 (Jointly Administered)

                                                              Re: Docket No. 97

         ORDER (I) APPROVING BID PROCEDURES IN CONNECTION WITH THE
      POTENTIAL SALE OF CERTAIN OF THE DEBTORS’ ASSETS, (II) SCHEDULING
         AN AUCTION AND A SALE HEARING, (III) APPROVING THE FORM AND
     MANNER OF NOTICE THEREOF, (IV) AUTHORIZING THE DEBTORS TO ENTER
    INTO THE STALKING HORSE AGREEMENT, (V) APPROVING BID PROTECTIONS,
     (VI) APPROVING PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF
           CONTRACTS AND LEASES, AND (VII) GRANTING RELATED RELIEF
                           (WINN-DIXIE STORES, INC.)

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(the “Debtors”) for entry of an order (this “Order”) (i) authorizing and approving the Bid

Procedures attached hereto as Exhibit 1 (the “Bid Procedures”) in connection with the sale (the

“Sale”) of certain of the Debtors’ assets (the “Assets”), (ii) scheduling an auction and hearing to

consider the Sale of the Assets, (iii) approving the form and manner of notice thereof, (iv)

authorizing the Debtors to enter into the Stalking Horse Agreement (as defined below), (v)



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC (5480),
Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP (0828),
Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607), Lucky’s
Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers
Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s Farmers Market of
Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s
Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation,
LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC (2033), Lucky’s
Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
2
  Capitalized terms used as defined terms herein but not otherwise defined shall have the meanings ascribed to them
in the Motion or the Bid Procedures, as applicable. In the event there is a conflict between this Order and the Motion,
this Order shall control and govern.




72359300.4
              Case 20-10166-JTD        Doc 284       Filed 02/26/20    Page 2 of 20




approving the Bid Protections (as defined below) in connection therewith, (vi) approving

procedures for the assumption and assignment of executory contracts and unexpired leases in

connection with the Sale (collectively, the “Contracts”), and (vii) granting related relief, all as

more fully set forth in the Motion; and upon the First Day Declaration and other testimony and

evidence submitted by the Debtors in support of the Motion; this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); this Court having determined the legal and factual bases set

forth in the Motion and at the Hearing establish just cause for the relief granted herein; and upon

all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor:

         THE COURT FINDS THAT:

         A.    The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To

the extent any of the following findings of fact constitute conclusions of law, they are adopted as

such. To the extent any of the following conclusions of law constitute findings of fact, they are

adopted as such.

         B.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012.

         C.    This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). The

Debtors have confirmed their consent, pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the



                                                 2

72359300.4
              Case 20-10166-JTD          Doc 284       Filed 02/26/20    Page 3 of 20




“Local Rules”), to the entry of a final order by this Court in connection with the Motion, to the

extent it is later determined this Court, absent the consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

         D.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         E.    The bases for the relief requested in the Motion are sections 105, 363, 365, 503,

and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”),

Bankruptcy Rules 2002, 6004, 6006, 9007, and 9014, and Local Rules 2002-1, and 6004-1.

         F.    Notice of the Motion has been given to: (a) the U.S. Trustee; (b) the holders of the

twenty (20) largest unsecured claims against the Debtors; (c) counsel to the Prepetition Secured

Lender; (d) counsel to the Stalking Horse Purchaser; (e) the United States Attorney’s Office for

the District of Delaware; (f) the Internal Revenue Service; (g) all state and local taxing authorities

with an interest in the Assets; (h) the Attorney General for the State of Delaware; (i) the Securities

and Exchange Commission; (j) all other governmental agencies with an interest in the Sale and

transactions proposed thereunder; (k) all parties known or reasonably believed to have asserted an

interest in the Assets; (l) the Contract Counterparties; (m) the Debtors’ insurance carriers; and (n)

any party that has requested notice pursuant to Bankruptcy Rule 2002.

         G.    Good and sufficient notice of the Motion, including the relief sought therein, and

the Hearing was sufficient under the circumstances, and such notice complied with all applicable

requirements under the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and no other

or further notice need be provided. A reasonable opportunity to object or be heard regarding the

relief provided in this Order has been afforded to all parties in interest.

         H.    The Debtors have articulated good and sufficient reasons for this Court to

(i) approve the Bid Procedures, (ii) schedule the bid deadlines and the Auction and the Sale



                                                   3

72359300.4
               Case 20-10166-JTD         Doc 284       Filed 02/26/20     Page 4 of 20




Hearing, (iii) approve the form and manner of notice of the Auction and Sale Hearing, (iv) approve

procedures for the assumption and assignment of the Contracts, including notice of the proposed

cure amounts, (v) authorize the Debtors to enter into a Stalking Horse Agreement, and (vi) extend

to the Stalking Horse Purchaser the Bid Protections, in the exercise of their reasonable business

judgment. The entry of this Order is in the best interests of the Debtors, their estates, creditors, and

other parties in interest.

         I.     The Bid Procedures attached hereto as Exhibit 1 are reasonable, appropriate and

represent the best method for maximizing value for the benefit of the Debtors, their estates, and

their creditors. The Bid Procedures were negotiated at arm’s length, in good faith, and without

collusion. The Bid Procedures balance the Debtors’ interests in emerging expeditiously from the

chapter 11 cases while preserving the opportunity to attract value-maximizing proposals beneficial

to the Debtors, their estates, their creditors, and other parties in interest. The Bid Procedures

comply with the requirements of Local Rule 6004-1(c).

         J.     The Debtors have demonstrated compelling and sound business justifications for

authorization to (i) enter into that certain Asset Purchase Agreement (as amended, the “Stalking

Horse Agreement”) by and among Debtor Lucky’s Market Parent Company and certain of its

Debtor affiliates and Winn-Dixie Stores, Inc. (the “Stalking Horse Purchaser”) and (ii) offer the

Stalking Horse Purchaser reimbursement of the Stalking Horse Purchaser’s out of pocket costs,

expenses, and fees in connection with evaluating, negotiating, documenting and performing the

transactions contemplated by the Stalking Horse Agreement in the dollar amount up to 6% of the

Purchase Price (the “Bid Protections”). With respect to the Bid Protections, the Court makes the

following findings:

               a.       the Bid Protections are the product of extensive negotiations between the
                        Debtors and the Stalking Horse Purchaser conducted in good faith and at


                                                   4

72359300.4
              Case 20-10166-JTD         Doc 284       Filed 02/26/20     Page 5 of 20




                       arm’s length, and the Stalking Horse Agreement (including the Bid
                       Protections) are the culmination of a process undertaken by the Debtors and
                       their professionals to negotiate a transaction with a bidder who was prepared
                       to pay the highest price or otherwise best purchase price to date for the
                       Assets to maximize the value of the Debtors’ estates;

              b.       the Bid Protections are an actual and necessary cost and expenses of
                       preserving the value of the respective Debtors’ estates;

              c.       the Bid Protections are fair, reasonable, and appropriate in light of, among
                       other things, the size and nature of the proposal Sale under the Stalking
                       Horse Agreement, the substantial efforts that have been and will be
                       expended by the Stalking Horse Purchaser, including the identification and
                       quantification of assets to be included in the Assets, and notwithstanding
                       that the proposed sale is subject to higher and better offers, the substantial
                       benefits the Stalking Horse Purchaser has provided to the Debtors, their
                       estates, their creditors, and all parties in interest, including, among other
                       things, by increasing the likelihood that the best possible price for the Assets
                       will be received;

              d.       the Bid Protections were material inducements for, and express conditions
                       of, the Stalking Horse Purchaser’s willingness to enter into the Stalking
                       Horse Agreement and were necessary to ensure that the Stalking Horse
                       Purchaser would continue to pursue the proposed acquisition on terms
                       acceptable to the Debtors in their sound business judgment, subject to
                       competitive bidding;

              e.       the offer of the Bid Protections is intended to promote more competitive
                       bidding by inducing the Stalking Horse Bid, which (i) will serve as a
                       minimum floor bid on which all other bidders can rely with respect to the
                       Assets, (ii) may prove to be the highest or otherwise best available offer for
                       the Assets, and (iii) increases the likelihood that the final purchase price will
                       reflect the true value of the Assets; and

              f.       the Stalking Horse Purchaser is unwilling to commit to purchase the Assets
                       under the terms of the Stalking Horse Agreement without approval of the
                       Bid Protections.

         K.    The Debtors’ performance of certain pre-closing obligations contained in the

Stalking Horse Agreement is in the best interests of the Debtors, their estates, their creditors, and

all other parties in interest, and represents a reasonable exercise of the Debtors’ sound business

judgment.




                                                  5

72359300.4
              Case 20-10166-JTD          Doc 284       Filed 02/26/20     Page 6 of 20




         L.     The Stalking Horse Purchaser is not an “insider” or “affiliate” of any of the Debtors,

as those terms are defined in section 101 of the Bankruptcy Code, and no common identity of

incorporators, directors, managers, controlling shareholders, or other insider of the Debtors exist

between the Stalking Horse Purchaser and the Debtors.

         M.     The notice, substantially in the form attached hereto as Exhibit 2, provided by the

Debtors regarding the Sale of the Assets by Auction and Sale Hearing (the “Sale Notice”), is

reasonably calculated to provide interested parties with timely and proper notice of the proposed

Sale, including, without limitation: (i) the date, time, and place of the Auction (if one is held), (ii)

the Bid Procedures and certain dates and deadlines related thereto, (iii) the deadline for filing

objections to the Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing,

(iv) reasonably specific identification of the assets for sale, (v) instructions for promptly obtaining

a copy of the Stalking Horse Agreement, (vi) a description of the Sale as being free and clear of

liens, claims, interests, and other encumbrances, with all such liens, claims, interests, and other

encumbrances attaching with the same validity and priority to the sale proceeds, (vii) the

commitment by the Stalking Horse Purchaser to assume certain liabilities disclosed in the Stalking

Horse Agreement (collectively, the “Assumed Liabilities”), and (viii) notice of the proposed

assumption and assignment of Assigned Contracts to the Stalking Horse Purchaser (or such other

Contracts to another Successful Bidder (as defined in the Bid Procedures) arising from the Auction,

if any) and the right, procedures, and deadlines for objecting thereto. No other or further notice of

the Sale shall be required.

         N.     The Motion, this Order, and the Assignment Procedures (as defined below) set forth

herein are appropriate and reasonably calculated to provide counterparties to any Contracts to be

assumed by the Debtors and assigned to the Successful Bidder with proper notice of the intended



                                                   6

72359300.4
              Case 20-10166-JTD         Doc 284       Filed 02/26/20     Page 7 of 20




assumption and assignment of their Contracts, the procedures in connection therewith, and any

cure amounts relating thereto.

         O.    Neither the filing of the Motion, entry of this Order, the execution of the Stalking

Horse Agreement, the solicitation of bids or the conducting of the Auction in accordance with the

Bid Procedures nor any other actions taken by the Debtors in accordance therewith shall constitute

a sale of the Assets, which sale will only take place, if at all, following the Sale Hearing.

         IT IS HEREBY ORDERED THAT:

         1.    The Motion is granted as set forth herein.

         2.    All objections, statements, and reservations of rights with respect to the relief

requested in the Motion with respect to the Bid Procedures that have not been withdrawn, waived,

or settled, as announced to the Court at the hearing on the Motion or by stipulation filed with the

Court, are overruled and denied on the merits with prejudice.

A.       The Bid Procedures

         3.    The Bid Procedures, attached hereto as Exhibit 1, are hereby approved in their

entirety and fully incorporated into this Order. The Bid Procedures shall govern the submission,

receipt, and analysis of all bids relating to the proposed Sale and any party desiring to submit a

higher or better offer for the Assets must comply with the terms of the Bid Procedures and this

Order. The Bid Procedures shall also govern the terms on which the Debtors will proceed with the

Auction and/or Sale pursuant to the Stalking Horse Agreement.

         4.    The Stalking Horse Purchaser shall be deemed a Qualified Bidder pursuant to the

Bid Procedures for all purposes.

         5.    The following dates and deadlines regarding competitive bidding are hereby

established (subject to modification in accordance with the Bid Procedures):



                                                  7

72359300.4
               Case 20-10166-JTD           Doc 284       Filed 02/26/20      Page 8 of 20




    (All times are prevailing Eastern Time)

    February 28, 2020 at 4:00 p.m.: Debtors to send Cure and Possible Assumption and Assignment
     Notices to All Contract Counterparties and Notice of the Sale, as well as provide landlords with
     adequate assurance information for the Stalking Horse Purchaser

    March 18, 2020 at 4:00 p.m.: Cure Objection Deadline

    March 23, 2020 at 4:00 p.m.: Deadline to submit Bid to be considered for an Auction and for Debtors
     to notify affected landlords if bids relate to their leases

    March 24, 2020 at 4:00 p.m.: Stalking Horse Bid Objection Deadline

    March 24, 2020: Advise bidders and Consultation Parties of any Qualified Bids

    March 26, 2020 at 10:00 a.m.: Proposed date of Auction

    March 26, 2020: Debtors to file Notice of Successful Bidder and Contract Assignment Notices at the
     conclusion of an Auction, as well as provide landlords with adequate assurance information for the
     Successful Bidder

    March 29, 2020 at 4:00 p.m.: Deadline to file and serve objections to relief requested at Sale Hearing
     other than Stalking Horse Bid Objections

    March 30, 2020 at 3:00 p.m.: Sale Hearing


B.       Entry into Stalking Horse Agreement

         6.      The Stalking Horse Agreement is hereby approved. The Debtors are authorized to

enter into the Stalking Horse Purchaser and to pay the Expense Reimbursement pursuant to the

terms and conditions set forth in the Stalking Horse Agreement. Following the expiration of the

Bid Deadline, the Debtors are authorized, but not directed, to enter into the Stalking Horse

Agreement.

         7.      The Debtors are authorized to perform all of their respective pre-closing obligations

under the Stalking Horse Agreement; provided that for the avoidance of doubt, approval and

consummation of the transactions contemplated by the Stalking Horse Agreement shall be subject

to the terms and conditions herein and the entry of an order approving the Sale of the Assets and




                                                     8

72359300.4
               Case 20-10166-JTD         Doc 284      Filed 02/26/20     Page 9 of 20




the satisfaction or waiver of the other conditions to closing on the terms set forth in the Stalking

Horse Agreement.

C.       Approval of the Bid Protections

         8.     The Bid Protections are hereby approved. The Debtors are authorized to pay the

Stalking Horse Purchaser the Expense Reimbursement if and to the extent it becomes due and

payable under the Stalking Horse Agreement.

         9.     The Expense Reimbursement shall constitute an allowed administrative expense

claim against the Debtors’ bankruptcy estates pursuant to Bankruptcy Code sections 363, 503(b),

and 507(a)(2). The Debtors’ obligation to pay the Expense Reimbursement shall survive the

termination of the Stalking Horse Agreement and shall be payable only by the Debtors as otherwise

provided in the Stalking Horse Agreement.

         10.    The Expense Reimbursement shall be payable by the Debtors as provided in the

Stalking Horse Agreement. To the extent not paid earlier, the Expense Reimbursement shall be

payable from the proceeds of the Sale prior to any other payments or distributions being made

from such Sale proceeds (including, for the avoidance of doubt, prior to any payments or

distributions to professionals, or administrative claimants) and the Debtors’ cash on hand. No

further or additional order from the Court shall be required in order to give effect to such provisions

relating to the terms of payment of the Expense Reimbursement and the Stalking Horse

Purchaser’s professional advisors are not obligated to comply with any provisions of the

Bankruptcy Code regarding Court approval of professionals fees payable by the Debtors and

included in the Expense Reimbursement.

         11.    Each Debtor’s obligations relating to the Bid Protections arising under or in

connection with the Stalking Horse Agreement shall be binding and enforceable against each such

Debtor and its respective estate, and, as applicable, (i) any of its successor or assigns, (ii) any

                                                  9

72359300.4
               Case 20-10166-JTD       Doc 284         Filed 02/26/20   Page 10 of 20




trustee, examiner, or other representative of the Debtors’ estates, (iii) the Debtors, and (iv) any

other entity vested or re-vested with any right, title, or interest in or to a material portion of the

assets directly or indirectly owned by the Debtors or any other person claiming any rights in or

control over a material portion of such assets (each, a “Debtor Successor”) as if such Debtor

Successor was the Debtors.

D.       The Auction

         12.    As further described in the Bid Procedures, if a Qualified Bid, other than the

Stalking Horse Agreement, is received by the Bid Deadline, the Debtors will conduct the Auction

at 10:00 a.m. (prevailing Eastern Time) on March 26, 2020, at the offices of the Debtors’

counsel, Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, DE 19801 or such later

time on such day or other place as the Debtors shall notify all Qualified Bidders who have

submitted Qualified Bids, if a Qualified Bid is timely received. The Debtors are authorized, subject

to the terms of this Order and the Bid Procedures, to take actions reasonably necessary to conduct

and implement the Auction.

         13.    If the Debtors do not receive a Qualified Bid (other than the Stalking Horse

Agreement): (i) the Debtors may cancel the Auction, (ii) the Stalking Horse Agreement may be

deemed by the Debtors to be the Successful Bid for the Assets, and (iii) the Debtors shall be

authorized to seek approval of the Stalking Horse Agreement as the Successful Bid at the Sale

Hearing.

         14.    Only Qualified Bidders (including, for the avoidance of doubt, the Stalking Horse

Purchaser) will be entitled to make any Bids at the Auction.

         15.    The Debtors and their professionals shall direct and preside over the Auction and

the Auction shall be transcribed or videotaped.



                                                  10

72359300.4
               Case 20-10166-JTD         Doc 284           Filed 02/26/20   Page 11 of 20




         16.    Each Qualified Bidder (including, for the avoidance of doubt, the Stalking Horse

Purchaser) participating in the Auction must confirm that it (a) has not engaged in any collusion

with respect to the bidding or sale of any of the assets described herein, (b) has reviewed,

understands, and accepts the Bid Procedures, and (c) has consented to the core jurisdiction of this

Court and to the entry of a final order by this Court on any matter related to this Order, the Sale,

or the Auction if it is determined that this Court would lack Article III jurisdiction to enter such a

final order or judgment absent the consent of the parties.

         17.    The Stalking Horse Purchaser shall be deemed to be a Qualified Bidder and the

Stalking Horse Purchaser’s Earnest Money Deposit shall be deemed to be a Good Faith Deposit.

In the event of a competing Qualified Bid, all Qualified Bidders will be entitled, but not obligated,

to submit Overbids.

         18.    The Debtors may (i) determine, in consultation with the Prepetition Secured Lender

and the Creditors’ Committee (the “Consultation Parties”), which Qualified Bid (including the

Stalking Horse Agreement) is the highest or otherwise best offer; (ii) reject at any time before the

entry of the Sale Order any Bid (other than the Stalking Horse Agreement) that, in the discretion

of the Debtors, in consultation with the Consultation Parties, is (a) inadequate or insufficient, (b)

not in conformity with the requirements of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, or the Bid Procedures, or (c) contrary to the best interest of the Debtors, their estates, their

creditors, interest holders, or other parties in interest; and (iii) at or before the conclusion of the

Auction may impose such other terms and conditions upon Qualified Bidders (other than the

Stalking Horse Purchaser) as the Debtors determine, in consultation with the Consultation Parties,

to be in the best interest of the Debtors’ estates.




                                                      11

72359300.4
               Case 20-10166-JTD        Doc 284       Filed 02/26/20     Page 12 of 20




         19.     No person or entity, other than the Stalking Horse Purchaser, shall be entitled to

any expense reimbursement, breakup fee, topping or termination fee, or other similar fee or

payment, and, by submitting a Bid, such person or entity is deemed to have waived its right to

request or file with this Court any request for expense reimbursement or any other fee of any nature

in connection with the Auction and the Sale, whether by virtue of Bankruptcy Code section 503(b)

or otherwise.

         20.     Unless and until the Stalking Horse Agreement is terminated, no lender to the

Debtors will have a right under section 363(k) of the Bankruptcy Code or otherwise to credit bid.

E.       Assumption and Assignment Notices & Procedures

         21.     The procedures set forth below regarding the assumption and assignment of the

executory contracts proposed to be assumed by the Debtors pursuant to section 365(b) of the

Bankruptcy Code and assigned to the Stalking Horse Purchaser (or other Successful Bidder, if any)

pursuant to section 365(f) of the Bankruptcy Code in connection with the Sale (the “Assignment

Procedures”) are hereby approved to the extent set forth herein. These Assignment Procedures

shall govern the assumption and assignment of all of the Contracts to be assumed and assigned in

connection with the Sale, subject to the payments necessary to cure any defaults arising under any

such Contracts.

         22.     On or prior to February 28, 2020, the Debtors shall serve on all non-Debtor

counterparties    (each   a “Contract      Counterparty”      and,     collectively,   the “Contract

Counterparties”) to any Contract (the “Cure and Possible Assumption and Assignment Notice

Parties”) that may be assumed by the Debtors and assigned to the Stalking Horse Purchaser or

other Successful Bidder after the results of the Auction, which notice shall be substantially in the

form attached hereto as Exhibit 3 (a “Cure and Possible Assumption and Assignment Notice”).

Also on or prior to February 28, 2020, the Debtors shall provide landlords with adequate assurance

                                                 12

72359300.4
               Case 20-10166-JTD        Doc 284       Filed 02/26/20    Page 13 of 20




information for the Stalking Horse Purchaser. The Cure and Possible Assumption and Assignment

Notice shall inform each recipient of the timing and procedures relating to such assumption and

assignment, and, to the extent applicable, (i) the title of the executory contract or unexpired lease,

as applicable, (ii) the name of the counterparty to the executory contract or unexpired lease, as

applicable, (iii) the Debtors’ good faith estimate of the cure amount (if any) required in connection

with the executory contract or unexpired lease, as applicable, (iv) the identity of the Stalking Horse

Purchaser (as assignee, if applicable), and (v) the Contract Objection Deadline (as defined below).

The presence of a Contract on the Cure and Possible Assumption and Assignment Notice does not

constitute an admission that such Contract is an executory contract or unexpired lease, and the

presence of a Contract on any notice shall not prevent the Debtors from subsequently withdrawing

such request for assumption or rejecting such Contract any time before such Contract is actually

assumed and assigned pursuant to the Sale Order.

         23.    No later than March 26, 2020, the Debtors shall file with the Court and serve on

the Cure and Possible Assumption and Assignment Notice Parties who are parties to a Contract to

be assumed and assigned a further notice substantially in the form attached hereto as Exhibit 4 (the

“Assumption Notice”), stating which Contracts may be assumed and assigned, including cure

amounts, and providing such parties with the Successful Bidder’s assurance of future performance.

         24.    Although the Debtors intend to make a good faith effort to identify all Contracts

that may be assumed and assigned in connection with a Sale, the Debtors may discover certain

executory contracts and unexpired leases inadvertently omitted from the list of Contracts, or

Successful Bidders may identity other executory contracts and/or unexpired leases that they desire

to assume and assign in connection with the Sale. Accordingly, the Debtors reserve the right, but

only in accordance with the Stalking Horse Agreement, or as otherwise agreed to by the Debtors



                                                 13

72359300.4
               Case 20-10166-JTD      Doc 284        Filed 02/26/20   Page 14 of 20




and the Successful Bidder, at any time after the service of the Assumption Notice and before the

closing of a Sale, to (i) supplement the list of Contracts with previously omitted executory

contracts, (ii) remove Contracts from the list of executory contracts and unexpired leases

ultimately selected as Contracts that a Successful Bidder proposes to be assumed and assigned to

it in connection with a Sale, and/or (iii) modify the previously stated cure amount associated with

any Contract. In the event the Debtors exercise any of these reserved rights, the Debtors will

promptly serve a supplemental notice of contract assumption (a “Supplemental Assumption

Notice”) on each of the counterparties to such Contracts and their counsel of record, if any;

provided, however, the Debtors may not add an executory contract to the list of Contracts that has

been previously rejected by the Debtors by order of the Court. Each Supplemental Assumption

Notice will include the same information with respect to listed Contracts as was included in the

Cure and Possible Assumption and Assignment Notice.

         25.    Objections, if any, to the cure amount set forth on the Cure and Possible

Assumption and Assignment Notice (each, a “Contract Objection”) must (i) be in writing, (ii)

comply with the applicable provisions of the Bankruptcy Rules and the Local Rules, and (iii) state

with specificity the nature of the objection and, if the objection pertains to the proposed cure

amount, the correct cure amount alleged by the objecting counterparty, together with any

applicable and appropriate documentation in support thereof, and (iv) be filed with the Bankruptcy

Court and served on the following parties so as to be actually received on or before March 18,

2020 at 4:00 p.m. (prevailing Eastern Time) (the “Contract Objection Deadline”): (a) counsel

for the Debtors, Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, Delaware 19801,

Attn: Christopher A. Ward (cward@polsinelli.com), and Polsinelli PC, 2950 N Harwood St #2100,

Dallas, TX 75201, Attn: Liz Boydston (lboydston@polsinelli.com), (b) counsel for Prepetition



                                                14

72359300.4
               Case 20-10166-JTD       Doc 284        Filed 02/26/20   Page 15 of 20




Secured Lender, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153,

Attn: Garrett Fail (Garrett.fail@weil.com), and Richards, Layton & Finger, 920 N King St. Suite

200, Wilmington, Delaware 1980, Attn: Zachary Shapiro (shapiro@rlf.com), (c) counsel for the

Stalking Horse Purchaser, Shutts & Bowen LLP, 1022 Park St., Suite 308, Jacksonville, FL 32204,

Attn: H. Timothy Gillis (tgillis@shutts.com), (d) counsel for the Creditors’ Committee, Hahn &

Hessen LLP, 488 Madison Avenue, New York, New York 10022, Attn: Mark S. Indelicato

(mindelicato@hahnhessen.com), and Womble Bond Dickinson (US) LLP, 1313 North Market

Street, Suite 1200, Wilmington, Delaware 19801, Attn: Matthew P. Ward (matthew.ward@wbd-

us.com), and (e) the Office of the United States Trustee for the District of Delaware, J. Caleb

Boggs Federal Building, 844 King Street, Ste. 2207 – Lockbox #35, Wilmington, DE 19801, Attn:

Timothy Fox, Esq. (timothy.fox@usdoj.gov). If a Successful Bidder that is not the Stalking Horse

Purchaser prevails at the Auction, then the deadline to object to assumption and assignment solely

with respect to the adequate assurance of future performance shall be extended to March 29, 2020

at 4:00 p.m., provided, however, that the deadline to object to the proposed cure amount shall not

be so extended.

         26.    If a Contract Counterparty does not timely file and serve a Contract Objection, that

party will be forever barred from objecting to (i) the Debtors’ proposed cure amount, (ii) the

assumption and assignment of that party’s executory contract or unexpired lease (including the

adequate assurance of future performance), (iii) the related relief requested in the Motion, and (iv)

the Sale. Such party shall be forever barred and estopped from objecting to the cure amount,

claiming any other monetary or non-monetary default then exists under the Contract, objecting to

the assumption and assignment of that party’s executory contract or unexpired lease (including the

adequate assurance of future performance), the relief requested in the Motion, whether applicable



                                                 15

72359300.4
               Case 20-10166-JTD       Doc 284        Filed 02/26/20   Page 16 of 20




law excuses such counterparty from accepting performance by, or rendering performance to, the

Stalking Horse Purchaser or the Successful Bidder, as applicable, for purposes of section 365(c)(1)

of the Bankruptcy Code and from asserting any additional cure or other amounts against the

Debtors and the Stalking Horse Purchaser or Successful Bidder, as applicable, with respect to such

party’s executory contract or unexpired lease.

         27.    Where a Contract Counterparty to an Assigned Contract files a timely Contract

Objection asserting a higher cure amount than the amount listed in the Cure and Possible

Assumption and Assignment Notice, or objecting to the possible assignment of that Contract

Counterparty’s executory contract or unexpired lease, and the parties are unable to consensually

resolve the dispute, the amount to be paid under Bankruptcy Code section 365 (if any) or, as the

case may be, the Debtors’ ability to assign the executory contract or unexpired lease to the

Successful Bidder will be determined at the Sale Hearing.

         28.    The payment of the applicable cure amount by the Debtors (or a Successful Bidder

other than the Stalking Horse Purchaser), as applicable, shall (i) effect a cure of all monetary and

non-monetary defaults then existing under the Assigned Contract and (ii) compensate for any

actual pecuniary loss to such counterparty resulting from such default.

F.       Notice of the Sale Process

         29.    The Sale Notice, the Cure and Possible Assumption and Assignment Notice, and

the Assumption Notice, in substantially the forms as annexed to this Order as Exhibit 2, Exhibit 3,

and Exhibit 4, respectively, and the Bid Procedures Notice, in substantially the forms as annexed

to the Motion as Exhibit D, respectively, are hereby approved.

         30.    Within two (2) business days after the entry of this Order, the Debtors (or their

agent) shall serve the Sale Notice by first-class mail upon: (a) the U.S. Trustee; (b) counsel to the

Creditors’ Committee; (c) counsel to the Prepetition Secured Lender; (d) counsel to the Stalking

                                                 16

72359300.4
               Case 20-10166-JTD        Doc 284        Filed 02/26/20   Page 17 of 20




Horse Purchaser; (e) all other parties who have expressed a written interest in the Assets; (f) the

United States Attorney’s Office for the District of Delaware; (g) the Internal Revenue Service; (h)

all state and local taxing authorities with an interest in the Assets; (i) the Attorney General for the

State of Delaware; (j) the Securities and Exchange Commission; (k) all other governmental

agencies with an interest in the Sale and transactions proposed thereunder; (l) all parties known or

reasonably believed to have asserted an Interest in the Assets; (m) the Contract Counterparties;

(n) the Debtors’ insurance carriers; and (o) all parties entitled to notice pursuant to Bankruptcy

Rule 2002.

         31.    As soon as practicable after the entry of this Order, the Debtors shall publish the

Bid Procedures Notice in USA Today. In addition, as soon as reasonably practicable, but in no

event later than three (3) business days after entry of this Order, the Debtors will also post the Sale

Notice and this Bid Procedures on the website maintained by the Debtors’ claims and noticing

agent, Omni Agent Solutions, located at http://www.omniagentsolutions.com/LuckysMarket.

Such publication notice as set forth in the preceding two sentences shall be deemed sufficient and

proper notice of the Sale to any other interested parties whose identifies are unknown to the

Debtors.

G.       The Sale Hearing

         32.    The Sale Hearing will be conducted on March 30, 2020 at 3:00 p.m. (prevailing

Eastern Time). The Debtors will seek entry of an order of the Court at the Sale Hearing approving

and authorizing the sale of the Assets to the Successful Bidder. Upon entry of this Order, the

Debtors are authorized to perform any obligation intended to be performed prior to the Sale

Hearing or entry of the Sale Order with respect thereto. The Sale Hearing may be adjourned from

time to time without further notice other than such announcement being made in open court or a

notice of adjournment filed on the Court’s docket.

                                                  17

72359300.4
                 Case 20-10166-JTD         Doc 284        Filed 02/26/20    Page 18 of 20




H.           Objections to the Stalking Horse Bid

         33.       Objections, if any, to the relief requested in the Motion relating to the Sale of Assets

to the Stalking Horse Purchaser, including the assignment of an executory contract or unexpired

lease to the Stalking Horse Purchaser and the proposed form of adequate assurance of future

performance with respect to such contract or lease (each, a “Stalking Horse Bid Objection”)

must: (i) be in writing, (ii) comply with the Bankruptcy Rules and the Local Rules, (iii) be filed

with the Court, and (iv) be served so it is actually received no later than 4:00 p.m. (prevailing

Eastern Time) on March 24, 2020, by (a) counsel for the Debtors, Polsinelli PC, 222 Delaware

Avenue,        Suite   1101,    Wilmington,     Delaware      19801,   Attn:    Christopher    A.    Ward

(cward@polsinelli.com), and Polsinelli PC, 2950 N Harwood St #2100, Dallas, TX 75201, Attn:

Liz Boydston (lboydston@polsinelli.com), (b) counsel for Prepetition Secured Lender, Weil,

Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, Attn: Garrett Fail

(Garrett.fail@weil.com), and Richards, Layton & Finger, 920 N King St. Suite 200, Wilmington,

Delaware 1980, Attn: Zachary Shapiro (shapiro@rlf.com), (c) counsel for the Stalking Horse

Purchaser, Shutts & Bowen LLP, 1022 Park St., Suite 308, Jacksonville, FL 32204, Attn: H.

Timothy Gillis (tgillis@shutts.com), (d) counsel for the Creditors’ Committee, Hahn & Hessen

LLP, 488 Madison Avenue, New York, New York 10022, Attn: Mark S. Indelicato

(mindelicato@hahnhessen.com), and Womble Bond Dickinson (US) LLP, 1313 North Market

Street, Suite 1200, Wilmington, Delaware 19801, Attn: Matthew P. Ward (matthew.ward@wbd-

us.com), and (e) the Office of the United States Trustee for the District of Delaware, J. Caleb

Boggs Federal Building, 844 King Street, Ste. 2207 – Lockbox #35, Wilmington, DE 19801, Attn:

Timothy Fox, Esq. (timothy.fox@usdoj.gov).

         34.       A party’s failure to timely file a Stalking Horse Bid Objection in accordance with

this Order shall forever bar the assertion, at the applicable Sale Hearing or otherwise, of any

                                                     18

72359300.4
                Case 20-10166-JTD         Doc 284        Filed 02/26/20    Page 19 of 20




objection to the relief requested in the Motion, or to the consummation of the Sale and the

performance of the related transactions, including the transfer of the Assets to the Stalking Horse

Purchaser, free and clear of all liens, claims, interests, and encumbrances pursuant to section 363(f)

of the Bankruptcy Code, and shall be deemed to be a “consent” for purposes of section 363(f) of

the Bankruptcy Code.

I.       Objections to the Sale

         35.      Objections, if any, to the relief requested in the Motion relating to the Sale of Assets

to the Successful Bidder other than to the Stalking Horse Purchaser (each, a “Sale Objection”)

must: (i) be in writing, (ii) comply with the Bankruptcy Rules and the Local Rules, (iii) be filed

with the Court, and (iv) be served so it is actually received no later than 4:00 p.m. (prevailing

Eastern Time) on March 29, 2020, by (a) counsel for the Debtors, Polsinelli PC, 222 Delaware

Avenue,        Suite   1101,   Wilmington,     Delaware      19801,   Attn:    Christopher    A.    Ward

(cward@polsinelli.com), and Polsinelli PC, 2950 N Harwood St #2100, Dallas, TX 75201, Attn:

Liz Boydston (lboydston@polsinelli.com), (b) counsel for Prepetition Secured Lender, Weil,

Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, Attn: Garrett Fail

(Garrett.fail@weil.com), and Richards, Layton & Finger, 920 N King St. Suite 200, Wilmington,

Delaware 1980, Attn: Zachary Shapiro (shapiro@rlf.com), (c) counsel for the Stalking Horse

Purchaser, Shutts & Bowen LLP, 1022 Park St., Suite 308, Jacksonville, FL 32204, Attn: H.

Timothy Gillis (tgillis@shutts.com), (d) counsel for the Creditors’ Committee, Hahn & Hessen

LLP, 488 Madison Avenue, New York, New York 10022, Attn: Mark S. Indelicato

(mindelicato@hahnhessen.com), and Womble Bond Dickinson (US) LLP, 1313 North Market

Street, Suite 1200, Wilmington, Delaware 19801, Attn: Matthew P. Ward (matthew.ward@wbd-

us.com), and (e) the Office of the United States Trustee for the District of Delaware, J. Caleb



                                                    19

72359300.4
               Case 20-10166-JTD       Doc 284        Filed 02/26/20    Page 20 of 20




Boggs Federal Building, 844 King Street, Ste. 2207 – Lockbox #35, Wilmington, DE 19801, Attn:

Timothy Fox, Esq. (timothy.fox@usdoj.gov).

         36.    A party’s failure to timely file a Sale Objection in accordance with this Order shall

forever bar the assertion, at the applicable Sale Hearing or otherwise, of any objection to the relief

requested in the Motion, or to the consummation of the Sale and the performance of the related

transactions, including the transfer of the Assets to the applicable Successful Bidder(s), free and

clear of all liens, claims, interests, and encumbrances pursuant to section 363(f) of the Bankruptcy

Code, and shall be deemed to be a “consent” for purposes of section 363(f) of the Bankruptcy

Code.

J.       Other Relief Granted

         37.    Nothing in this Order, the Stalking Horse Agreement, or the Motion shall be

deemed to or constitute the assumption or assignment of an executory contract or unexpired lease.

         38.    The requirements of Bankruptcy Rules 6004(h) and 6006(d) are waived.

         39.    The Debtors are hereby authorized to conduct the Sale without the necessity of

complying with any state or local bulk transfer laws or requirements.

         40.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

         41.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry, notwithstanding any provision in the Bankruptcy Rules or the Local

Rules to the contrary, and the Debtors may, in their discretion and without further delay, take any

action and perform any act authorized under this Order.

         42.    The Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.
                                                           JOHN T. DORSEY
         Dated: February 26th, 2020                        UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                 20

72359300.4
